      Case 1:20-cv-00180-AW-GRJ Document 10 Filed 10/05/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

CHRISTOPHER JON PERGROSSI,
      Plaintiff,
v.                                                   Case No. 1:20-cv-180-AW-GRJ
EPIC GAMES,
     Defendant.
_______________________________/
                                 ORDER OF DISMISSAL

      This case is one of the many pro se cases Plaintiff Christopher Jon Pergrossi

has filed in this District. Having considered the magistrate judge’s Report and

Recommendation (ECF No. 6) and having reviewed de novo the issues raised in the

objection (ECF No. 9), I agree that the case should be dismissed.

      Pergrossi lacks standing. He says he brings the suit because he has found

wrongdoing. He says he is “not seeking any personal claim” and that he simply “saw

lawlessness occurring and [] will not stand for it.” ECF No. 5 at 7. As for harm, he

says he is “always harmed by any monopoly . . . as are all people.” Id. at 8. He has

not alleged enough to show standing, so the case is dismissed for lack of jurisdiction.

If the court had jurisdiction, it would dismiss on the merits because Pergrossi has

not stated a claim for relief.

      The clerk will enter a judgment that says, “This case is dismissed for lack of

jurisdiction.” The clerk will then close the file.

                                            1
Case 1:20-cv-00180-AW-GRJ Document 10 Filed 10/05/20 Page 2 of 2




SO ORDERED on October 5, 2020.

                             s/ Allen Winsor
                             United States District Judge




                               2
